Citation Nr: 1608708	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for service-connected right lower extremity thrombophlebitis.

2.  Entitlement to a compensable disability rating for service-connected iron deficiency anemia.

3.  Entitlement to a compensable disability rating for service-connected status post pulmonary embolism.

4.  Entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 based on treatment necessitating hospitalization in March 2006 and subsequent convalescence for left lower extremity venous thrombosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to August 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran and her husband testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issue of entitlement to an earlier effective date for service-connected left lower extremity venous thrombosis has been raised by the record during the Veteran's December 2015 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The medical evidence reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See January 16, 2014 VA addendum record.  The records regarding the Veteran's SSA claim have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Additionally, the Veteran was afforded VA compensation examinations in July 2015 for her service-connected iron deficiency anemia and right lower extremity thrombophlebitis.  Both VA examinations are inadequate to rate the Veteran's respective claims.  See Barr v. Nicholson, 21 Vet. App. 303, 310-311 (2007).  

In particular, the hematologic and lymphatic conditions disability benefits questionnaire provides no findings on the Veteran's hemoglobin level, which is needed to properly rate her iron deficiency anemia under 38 C.F.R. § 4.117, Diagnostic Code 7700.  Further, the artery and vein conditions disability benefits questionnaire notes the Veteran's complaints of suffering from continued pain and swelling in her right leg due to her service-connected right lower extremity thrombophlebitis.  The examination report notes medical records dated April 23, 2015 which state that a right lower extremity venous Doppler ultrasound showed no evidence of deep venous thrombosis of the right lower extremity.  There was also no evidence of enlarged lymph nodes or fluid collections.  However, the examination report provides no independent findings from the examiner reconciling the Veteran's complaints of leg pain and swelling with the April 2015 medical record.  The examiner did not provide an answer to the question of whether the Veteran had varicose veins or post-phlebitic syndrome of any etiology.  On remand, the Veteran should be afforded new VA examinations to properly assess the severity of these two service-connected disabilities.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since January 2014 and associate those documents with the Veteran's claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected iron deficiency anemia.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The AOJ should ensure that the examination is adequate for rating purposes.  All appropriate tests or studies to include blood tests as indicated should be accomplished, with all findings made available to each examining physician prior to the completion of his or her report, and all clinical findings should be reported in detail.  In particular, the examiner should provide findings on the Veteran's hemoglobin levels, as well as any weakness, fatigue, shortness of breath or headaches due to her anemia.

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature and severity of her right lower extremity thrombophlebitis.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies should be performed.

The examiner should describe in detail any current symptomatology associated with the Veteran's thrombophlebitis and indicate whether the condition manifests as intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery; persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.

5.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






